DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz et al. (2007/0225412) in view of Reiser et al. (EP 2492303A1), Daiki et al. (JP 2015-212217A) and Uchida et al. (CN 103562258A).
Regarding claims 1-6, 8, 9, 17 and 18:  Buchholz et al. teach a thermoplastic molding composition comprising: 
A) 72.6 wt% of a branched polycarbonate based on bisphenol A having a relative solution viscosity of 1.34, measured as claimed [Examples; Table 1],
B)  4.7 wt% Metablen SX 005 or Metablex SRK 200, which the instant specification cites as commercially available species of claimed component B,
C) boron and nitride fillers [0128],
D) 10 wt% talc [Examples; Table 1],
E) 10 wt% of bisphenol A based oligophosphate [0155; Examples; Table 1], and
F) 2.7 or 4.7 wt% of additional additives [Examples; Table 1].
Bucshholz et al. teach that their composition is used to make molded articles by thermoforming [0139].
Bucshholz et al. fail to specify boron nitride.
However, Reiser et al. teach that in polycarbonate compositions that will be used in a thermoforming process, that the addition of 1 to 20 wt% of hexagonal boron nitride with a D50 of about 7 microns [0009] provides minimal thermal expansion and high dimensional stability of the polymer composition [0002, 0005, 0007].  
Daiki et al. teach that a boron nitride should have a BET surface area of 1 to 5.0 m2/g to provide a good filling property in the resin [0029].
Uchida et al. teach that UHP-1K is a commercially available boron nitride with an average particle size of 7.6 microns and a BET of 4.1 m2/g [0136].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1 to 20 wt% of the commercially avialabe hexagonal boron nitride UHP-1K since it has the average particle size taught by Reiser et al. and the BET taught by Daiki et al. to the polycarbonate composition of Bucshholz et al. to provide good filling of the polymer, minimal thermal expansion and high dimensional stability of the polymer composition.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 7:  Buchholz et al. teach talc with a d50 of 1.15 to 2.5 microns [0083, 0154; Examples].
Regarding claim 10:  Buchholz et al. teach the claimed additive [Examples; Table 1].
Regarding claim 11:  Buchholz et al. teach zinc borate hydrate [0156; Examples].  
Regarding claim 14:  Buchholz et al. teach molded articles [0148, Examples].
Regarding claim 15:  Buchholz et al. teach a tensile modulus of elasticity of at least 4000 [Table 1] and a smoke gas density of no more than 300, and VOF4 of not more than 600 [Table 1].  Since the composition and the recited properties are the same as claimed, the composition of Buchholz et al. in view of Reiser et al. will possess all of the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  Buchholz et al. teach injection molded or thermoform molded [0138-0139, 0160].

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763